OPINION — AG — **** EXCISE BOARD — LEVY FOR FREE FAIRS **** ANY LEVY MADE BY THE EXCISE BOARD OF A COUNTY FOR FREE FAIRS UNDER THE PROVISIONS OF 2 O.S. 1961 98 [2-98] OR 2 O.S. 1961 104 [2-104](E) MUST BE A PART OF THE FIRST FIFTEEN (15) MILLS AUTHORIZED BY ARTICLE X, SECTION 9 OF THE OKLAHOMA CONSTITUTION. THE ANNUAL LEVY FOR MAINTENANCE AND SUPPORT OF COUNTY FREE FAIRS NEED NOT BE VOTED BY THE PEOPLE OF THE COUNTY. ANY MILLAGE LEVIED FOR SUPPORT AND MAINTENANCE OF COUNTY FREE FAIRS UNDER THE PROVISIONS OF 2 O.S. 1961 98 [2-98] WOULD BE DIVIDED SO THAT ONLY ONE HALF THEREOF WOULD BE PLACED IN THE "FREE FAIR FUND". SHOULD YOU NOT DESIRE THAT RESULT YOU SHOULD PROCEED UNDER THE PROVISIONS OF 2 O.S. 1961 104 [2-104](E) UNDER WHICH STATUTE ANY MILLAGE NOT EXCEEDING ONE (1) MILL COULD BE LEVIED FOR FREE FAIR PURPOSES WITHOUT SETTING UP FUNDS FOR THE ORGANIZATION MENTIONED IN 2 O.S. 1961 98 [2-98] (W. J. MONROE)